DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 2 and 11-14, in the reply filed on 2/4/2022 is acknowledged.  The traversal is on the grounds that a search for the claims of either group I or II would encompass a search for the claims of the other group. This is not found persuasive because as indicated in the Requirement for Restriction/Election dated 11/19/2021, the common technical feature between claim 1 of group I and claim 2 of group II, being the independent claims of their respective groups, is taught by the prior art of Bellini, Omasa, Kato, Yoo and Omnexus as described on page 5 of the office action. Additionally, each of the limitations of claim 2 are taught below with respect to the 35 U.S.C 103 rejection and further render the common technical features of the instant claims as obvious. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires the structure of PO2/POY/PO1/TIE2/PO3. Lines 4, 6, 9, 10 and 13 lists specific materials for each of the individual layers indicated by “the material is,” however, each of the descriptions require the limitation including the phrase “the material.” Therefore, the claim is rejected for failing to distinctly claim the subject material that is applicant’s invention. For the purposes of examination, “the material” of line 4, which appears to describe the PO2 layer, is to be interpreted as “the material of the PO2 layer.” “The material” of line 6, which appears to describe the POY layer, is to be interpreted as “the material of the POY layer.” “The material” of line 9, which appears to describe the PO1 layer, is to be interpreted as “the material of the PO1 layer.” “The material” of line 10, which appears to describe the TIE2 layer, is to be interpreted as “the material of the TIE2 layer.” “The material” of line 13, which appears to describe the PO3 layer, is to be interpreted as “the material of the PO3 layer.” 

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, each of claims 11-14 require the limitation of “the solubility parameter and the cohesive energy density of the POY bridge material are based on one of the PO1 layer material and the PO2 layer material, and it’s transitioned to the other…” It is unclear as to what is being transitioned whether it’s refers to the solubility parameter, the cohesive energy density, or both. It is additionally unclear as to what “the other” refers to whether that is the PO1 layer material, the PO2 layer material or the POY bridge material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini et al. (US 2013/0092590) in view of Omasa et al. (US 2014/0017428), Kato (US 2011/0288266), Ryu et al. (US 2013/0164535) and Yoo et al. (US 2013/0164512) with Omnexus (“Density of Plastics”) as an evidentiary reference. 
Regarding claim 2, Bellini teaches a co-extruded multilayer packaging film which provides good sealability (“high performance multilayer film for packaging”) (Abstract; Pg. 1, Paragraph [0001]). The films include a 6 layer configuration of A/C/D/C/B/A in which D is a core layer (“PO1”), C is a tie layer (“POY” & “TIE2”), B is an intermediate layer (“POY”), and A is an outer layer (“PO2” & “PO3”) (Pg. 2, Paragraphs [0038]-[0042]; Pg. 3, Paragraph [0072]). The examiner notes that the C and B layers in direct contact with each other teach the POY bridge layer with 2 layers and the layer C directly contacting layers A and D teaches the TIE2 layer. The outer layers may be formed from ethylene/alpha-olefin copolymers (Pg. 3, Paragraph [0059]). The intermediate layers may be formed from HDPE materials (Pg. 3, Paragraph [0056]). The core layer is formed from polyamides (Pg. 2, Paragraph [0039]). The tie layers may be formed from anhydride-modified polyolefins (Pg. 3, Paragraph [0054]). The multilayer films may have thicknesses from 50 to 200 microns (Pg. 3, Paragraph [0062]). The outer layers may be from 5% to 40% of the overall film weight, the intermediate layers may be from 10% to 60% of the overall weight of the film, the tie layers may be from 5% to 40% of the overall weight of the film, and the core layer may be from 5% to 30% of the overall weight of the film (Pg. 3, Paragraph [0076]). The polyamides of the core layer may be formed from nylon 6, which is taught by Omnexus to have a density of 1.12 to 1.14 g/cc (Pg. 2, Paragraph [0050]). The outer layer may be formed from ethylene/alpha-olefin copolymers, preferably mixtures of LLDPE and LDPE which are taught to have densities of between 0.916 and 0.924 g/cc (Pg. 2, Paragraph [0032]-[0033]; Pg. 3, Paragraph [0059]). The intermediate layers are from HDPE which preferably have a density of between 0.94 and 0.97 g/cc (Pg. 3, Paragraphs [0056]-[0057]).
Bellini is silent with respect to the anhydride-modified polyolefins being maleic anhydride grafted copolymers.
Omasa teaches an adhesive resin composition and its use in a multilayer structure comprising a polyethylene and a polyamide (Pg. 1, Paragraph [0001]; Pg. 3, Paragraph [0041]-[0048]). The composition includes a modified ethylene polymer which may be grafted with a maleic anhydride (Pg. 2, Paragraph [0020]-[0027]). The adhesive composition provides enhanced adhesive strength and long term durability (Pgs. 1-2, Paragraph [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tie layers of Bellini with the adhesive resin compositions taught by Omasa in order to provide enhanced adhesive strength and long term durability. 
Bellini is additionally silent with respect to the films being biaxially stretched.
Kato teaches a heat shrinkable film which is excellent in gas barrier properties and transparency (Pg. 1, Paragraph [0001]). The film is formed from a polyamide film (Pg. 0008]). The film is biaxially stretched in order to obtain excellent heat shrinkability, oxygen-barrier properties and mechanical strength (Pg. 2, Paragraph [0022]; Pg. 3, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Bellini which include a polyamide core such that the film is biaxially stretched in order to obtain excellent heat shrinkability, oxygen-barrier properties and mechanical strength as taught by Kato. 
Bellini is additionally silent with respect to the solubility parameters and the cohesive energy densities between the PO2, POY and PO1 layers. 
Ryu teaches a resin blend for melt processing which may reduce manufacturing time and cost (Pg. 1, Paragraph [0005]). The resin blend may include a first resin layer and a second resin layer (Pg. 1, Paragraph [0009]; Fig. 1). The first resin layer and the second resin layer preferably have a difference in solubility of between 0.001 and 10 (J/cc)^1/2 which allows for layer separation to occur, but still allow for the resin layers to be easily mixed together (Pg. 4, Paragraph [0044]). 
Yoo teaches resin articles which have improved mechanical and surface characteristics which include a first resin layer and a second resin layer which are adjacent to each other (Pg. 1, Paragraph [0005]-0006]; Fig. 5). The first resin layer may be formed from a polyamide based resin or polyolefin based resins (Pg. 5, Paragraph [0061]). The first and second resin layers preferably include solubility parameters having a difference of between 0.001 to 10 (J/cc)^1/2 such that less than 0.001 (J/cc)^1/2 results in the layers being too easily mixed together and greater than 10 (J/cc)^1/2 results in the layers not being attached to each other at all (Pgs. 4-5, Paragraphs [0054]-[0057]). Furthermore, the solubility parameter is taught to be the square root of cohesive energy density (Pg. 7, Paragraph [0092]-[0094]). Therefore, the resulting cohesive energy density difference between the layers would be between 0.000001 and 100 (J/cc). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layers of the films of Bellini such that the solubility parameters between adjacent layers is between 0.001 and 10 (J/cc)^1/2 in order to prevent the layers from being too easily mixed or not being attached at all, as taught by Yoo and Ryu. Furthermore, it would have additionally been obvious that the difference in cohesive energy density would be in the range of 0.000001 to 100 (J/cc). Ultimately, this difference overlaps with the claimed ranges of “the absolute value of the difference of the solubility parameters between the P01 layer and the P02 layer is greater than 0.5 (J*cm^-3)1/2, and the absolute value of the difference of the cohesive energy density between the PO1 layer and P02 layer is greater than 5 J*cm^-3, and the POY bridge is provided with a 1st bonding layer inside and the 1st bonding layer contacts the P01 layer and it makes the absolute value of the difference of the solubility parameters between the 1st bonding layer and the P02 layer greater than or equal to 0. 1(J*cm^-3)1/2, and less than or equal to 0.5(J*cm^-3)^1/2 and makes the absolute value of the difference of the cohesive energy density between the 1st bonding layer and P02 layer greater than or equal to 3 J*cm^-3, and less than or equal to 5 J*cm^-3, and the solubility parameter and the cohesive energy density of the 1st bonding layer in the POY bridge and the P02 layer are based on one of the 1st bonding layer material and the P02 layer material, and it's transitioned to the other in a gradient way; the absolute value of the difference of the solubility parameters between adjacent layers from the P01 layer to the POY bridge and to the P02 layer is less than or equal to 0.1(J*cm^-3 )1/2, and the absolute value of the difference of the cohesive energy density between adjacent layers is less than or equal to 3 J*cm^-3.” 
Regarding claims 11-14, Bellini teaches the packaging film as discussed above with respect to claim 2. Ryu further teaches the inclusion of the third resin layer which, when melt-processed, may form a separate five layer structure as illustrated in figure 4 (Pg. 3, Paragraph [0036]). Each of the layers may have a difference in solubility parameters of 0.001 10 (J/cc)^1/2 as discussed above (Pg. 3, Paragraph [0035]-[0036]). Additionally, as discussed above, the solubility parameter is kept within a range of 0.001 and 10 (J/cc)^1/2 in order for the layers to be separated yet still be easily mixed. Therefore, the solubility parameter, and further the cohesive energy density, are recognized as result effective variables in order to control the miscibility of the layers and it would have been obvious to optimize the solubility parameters of each of the layers of Bellini in order to form a co-extruded multilayer packaging film in which the layers are easily mixed yet are still separated, as taught by Ryu and Yoo. This would include having a solubility parameter gradient which is transitioned incrementally, decrementally, in a v-shape, a W-shape or an M-shape as required by claims 11-14.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783




/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783